Citation Nr: 1525214	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1950 to January 1954.  He unfortunately, he died in October 2009.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Detroit, Michigan currently has jurisdiction of this case.

In April 2015, the appellant testified before the undersigned Veterans Law Judge via videoconference.  The transcript of the hearing is associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  The death certificate shows that Veteran died in October 2009 due to acute myocardial infarction, due to coronary artery disease with history of stents, due to hypertension, due to diabetes and peripheral vascular disease.  Other significant conditions contributing to his death were shingles, gout, and kidney cysts.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of cold injury to the right lower extremity (30 percent disabling); residuals of cold injury to the left lower extremity (30 percent disabling); residuals of cold injury to the right upper extremity (30 percent disabling); residuals of cold injury to the left upper extremity (30 percent disabling ); posttraumatic stress disorder (PTSD) (30 percent disabling); tinnitus (10 percent disabling); and hearing loss (noncompensably disabling), for a combined rating of 90 percent,  effective June 11, 2002.  He also was in receipt of a total disability rating for compensation purposes based on individual unemployability (TDIU), effective June 11, 2002.

3.  The probative medical evidence indicates that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for the cause of death, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001). 



II.  Merits of the Claim

The appellant seeks service connection for the cause of the Veteran's death.  Her primary contention is that the Veteran's service-connected disabilities, namely his PTSD, substantially contributed to the cause of his death.  See appellant's October 2011 statement. 

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); see also § 3.303(a) (2014).

Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

In this case, the Certificate of Death shows that the Veteran died in October 2009 due to acute myocardial infarction, due to coronary artery disease (CAD) with history of stents, due to hypertension, due to diabetes and peripheral vascular disease.  Other significant conditions contributing to his death were shingles, gout and kidney cysts.  

At the time of his death, service connection was in effect for residuals of cold injury to the right lower extremity (30 percent disabling); residuals of cold injury to the left lower extremity (30 percent disabling); residuals of cold injury to the right upper extremity (30 percent disabling); residuals of cold injury to the left upper extremity (30 percent disabling ); posttraumatic stress disorder (PTSD) (30 percent disabling); tinnitus (10 percent disabling); and hearing loss (noncompensably disabling), for a combined rating of 90 percent,  effective June 11, 2002.  He also had a total disability rating for compensation purposes based on individual unemployability (TDIU), effective June 11, 2002.

In support of this claim, the appellant submitted evidence from T.B., D.O.  In a March 2010 letter, Dr. T.B. indicated that the Veteran suffered from a multitude of medical illnesses, a good portion of them starting from his experience from serving in the armed forces.  Dr. T.B. stated that the Veteran's diagnoses when treating him were PTSD, chronic obstructive pulmonary disorder (COPD), type II diabetes mellitus, hypertension, peripheral vascular disease, a history of shingles with poster herpetic neuralgia involving the face, hyperuricemia/gout, cataracts in the left eye, as well as complete blindness in the left eye, dyslipidemia, benign prostatic hypertrophy/"LUTS," claustrophobia, which were associated with his PTSD making it difficult to obtain imaging studies on him.

Dr. T.B. explained that the Veteran had been placed in a highly stressed environment causing him to have PTSD which contributed to his difficulty in regard to his hypertension and nicotine addiction.  It was noted that the Veteran thus developed COPD and CAD, and those disabilities were intertwined with the development of hyperuricemia and gout, which created further difficulty with generalized anxiety disorder and PTSD; he also became more susceptible to his shingles noting that he had suffered a very severe bout of shingles on the left side of his face which resulted in post-herpetic neuralgia further creating anguish.  Dr. T.B. also indicated that due to the Veteran's financial status, he was required to live in Michigan where the weather was cold and caused the Veteran to have difficulty in regard to recurrent pneumonia and acute exacerbations.

Dr. T.B. wrote an additional letter in August 2012, in which he essentially reiterated his opinion provided in the prior letter.  He also added that "we do feel that most of the patient's medical difficulties were directly or indirectly related to his service related experiences."  The record also contains records reflecting Dr. T.B.'s treatment of the Veteran.

The Board finds Dr. T.B.'s above-noted medical opinion to be both competent and credible medical evidence.  There is no other medical opinion regarding the cause of the Veteran's death associated with the claims file.   

While it is clear that the service-connected PTSD was not the principal cause of the Veteran's death, Dr. T.B. clearly determined, after a review of the claims file, that the Veteran's service-connected PTSD caused a series of cascading disabilities, such as hypertension and coronary artery disease, that contributed substantially to the cause of his death.  By resolving all material questions of law and fact in the appellant's favor, entitlement to service connection for the cause of the Veteran's death is warranted. 

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


